Case 20-11218-MFW   Doc 793-3   Filed 07/22/20   Page 1 of 5




                EXHIBIT C
                   Case 20-11218-MFW                 Doc 793-3         Filed 07/22/20         Page 2 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                                              Chapter 11
    In re:
                                                                              Case No. 20-11218 (MFW)
    THE HERTZ CORPORATION, et al.,1
                                                                              (Jointly Administered)
                                          Debtors.
                                                                               Objection Deadline: August 5, 2020, at 4:00 p.m. (ET)
                                                                               Hearing Date: August 12, 2020, at 10:30 a.m. (ET)

              DECLARATION OF COMMITTEE CHAIR IN SUPPORT
             OF APPLICATION OF THE OFFICIAL COMMITTEE OF
         UNSECURED CREDITORS, PURSUANT TO SECTION 328 AND 1103
       OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
         PROCEDURE 2014 FOR AN ORDER APPROVING THE RETENTION
    AND EMPLOYMENT OF BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                AS DELAWARE COUNSEL TO THE COMMITTEE
                      NUNC PRO TUNC TO JUNE 15, 2020

                      I, James Sheppard, as authorized representative of the Committee, declare under

penalty of perjury as follows:

             1.       I am an authorized representative of Southwest Airlines Co. (“Southwest

Airlines”). The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

above-captioned Chapter 11 proceedings (the “Chapter 11 Cases”) of the above-captioned

debtors and debtors in possession (collectively the “Debtors”) elected Southwest Airlines as the

Committee Chair. I am authorized to submit this declaration (the “Declaration”) in support of the

Application of the Official Committee of Unsecured Creditors, Pursuant to Sections 328 and 1103

of the Bankruptcy Code and Federal Rule of Bankruptcy Procedures 2014 for an Order Approving



1
             The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
             debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in
             these chapter 11 cases, for which joint administration for procedural purposes has been approved, a complete
             list of the debtors and the last four digits of their federal tax identification numbers is not provided herein. A
             complete list of such information may be obtained on the website of the debtors’ claims and noticing agent
             at https://restructuring.primeclerk.com/hertz.
                  Case 20-11218-MFW              Doc 793-3        Filed 07/22/20        Page 3 of 5




the Retention and Employment of Benesch, Friedlander, Coplan & Aronoff LLP as Delaware

Counsel to the Committee Nunc Pro Tunc to June 15, 2020 (the “Application”)2 on behalf of the

Committee. I am competent to make this declaration in support of the Application.

           2.       This declaration is provided pursuant to the Guidelines for Reviewing Applications

for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases Effective as of June 11, 2013 (the “Revised U.S. Trustee Fee

Guidelines”). Except as otherwise noted, all facts in this Declaration are based on my personal

knowledge of the matters set forth herein, information gathered from my review of relevant

documents, and information supplied to me by Benesch, Friedlander, Coplan & Aronoff LLP

(“Benesch”).

                The Committee’s Selection of Benesch as Delaware Bankruptcy Counsel

           3.       The Committee proposes that Benesch serve as its Delaware bankruptcy counsel.

The Committee recognizes that a review process is necessary in managing counsel to ensure that

bankruptcy professionals are subject to the same scrutiny and accountability as professionals in

non-bankruptcy engagements. Here, the Committee utilized a review process that assessed

potential committee counsel based on their expertise in the relevant legal issues and in similar

proceedings to serve as Delaware bankruptcy counsel to the Committee.

           4.       On June 11, 2020, the United States Trustee for the District of Delaware (the “U.S.

Trustee”), pursuant to sections 1102(a) and (b) of Title 11 of the Bankruptcy Code, appointed

the Committee [Dkt. No. 392]. The members of the Committee are: (i) American Automobile

Association, Inc., (ii) Emma Bradley, (iii) Janice Dawson, (iv) International Brotherhood of

Teamsters, (v) Pension Benefit Guaranty Corporation, (vi) Sirius XM Radio Inc., (vii) Southwest



2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.


                                                           2
             Case 20-11218-MFW           Doc 793-3      Filed 07/22/20    Page 4 of 5




Airlines Co., (viii) U.S. Bank National Association, as indenture trustee and (ix) Wells Fargo

Bank, N.A., as indenture trustee.      The Committee elected Southwest Airlines to serve as

Committee Chair.

       5.      On June 11, 2020 the Committee held a meeting and, among other things, voted to

retain Kramer Levin as its bankruptcy counsel, subject to Court approval. On June 15, 2020, the

Committee met and voted to retain Benesch as Delaware bankruptcy counsel. The Committee

believes that Benesch’s extensive experience in corporate reorganizations, both out of court and

under Chapter 11 of the Bankruptcy Code, makes it well qualified to represent the Committee as

Delaware bankruptcy counsel in these Chapter 11 Cases in an efficient and timely manner. Thus,

the Committee decided to retain Benesch as the Committee’s proposed Delaware bankruptcy

counsel during these Chapter 11 Cases.

                                          Rate Structure

       6.      Benesch has informed the Committee that its rates for bankruptcy representations

are consistent with and comparable to the rates Benesch charges for non-bankruptcy

representations. Benesch has informed the Committee that its current hourly rates apply to non-

bankruptcy services, if any, provided by the Firm, unless a contingent fee, mixed contingent fee,

flat fee, or blended rate arrangement is agreed upon.

                                         Cost Supervision

       7.      The Committee will approve any prospective budget and staffing plan provided by

Benesch, recognizing that, in the course of large Chapter 11 Cases (like these Chapter 11 Cases),

it is possible that there may be a number of unforeseen fees and expenses that will need to be

addressed by the Committee and its professionals. I further recognize that it is the Committee's

responsibility to closely monitor the billing practices of their professionals to ensure the fees and




                                                 3
DocuSign Envelope ID: 22D92ABD-D495-4A1E-A24C-737B7B5654C5
                          Case 20-11218-MFW             Doc 793-3    Filed 07/22/20    Page 5 of 5




            expenses paid by the estates remain consistent with the Committee's expectations and the

            exigencies of the Chapter 11 Cases. The Committee will continue to review the invoices that

            Benesch regularly submits, and, together with Benesch, periodically amend any budget and

            staffing plans, as the case develops.

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

            and correct to the best of my knowledge and belief.



            Dated: July 22, 2020


                                                                    THE OFFICIAL COMMITTEE OF
                                                                    UNSECURED CREDITORS OF THE
                                                                    HERTZ CORPORATION, ET AL.,


                                                                    By: ________________________________
                                                                    James Sheppard, on behalf of Southwest
                                                                    Airlines Co., in its capacity as Chair of the
                                                                    Official Committee of Unsecured Creditors
                                                                    of The Hertz Corporation, et al.




                                                              4
